Exhibit 10.1

AMENDED AND RESTATED

CONSULTING AGREEMENT

This Amended and Restated Consulting Agreement (the “Amended and Restated
Agreement”) is effective as of April 28, 2011 (the “Effective Date”), by and
between Casual Male Retail Group, Inc., a Delaware corporation (the
“Corporation”), with its principal executive offices located at 555 Turnpike
Street, Canton, Massachusetts 02021, and Jewelcor Management, Inc., a Nevada
corporation (the “Independent Contractor”), having its principal executive
offices located at 100 North Wilkes-Barre Boulevard, Wilkes-Barre, Pennsylvania
18702.

RECITALS

WHEREAS, the stated term of the Consulting Agreement dated October 28, 1999
between the Corporation and the Independent Contractor (the “Original Consulting
Agreement”) ended on April 28, 2000; and

WHEREAS, the Corporation confirmed the retention of the Independent Contractor,
effective as of April 29, 2000 (the “Agreement”) to continue as a consultant to
the Corporation to assist the Corporation in developing and implementing a
strategic plan for the Corporation and for other related consulting services to
which the parties may agree, as described in Section 3 (the “Services”); and

WHEREAS the Independent Contractor agrees to perform the Services for the
Corporation under the terms and conditions set forth in this Amended and
Restated Agreement, it being expressly understood that the Independent
Contractor shall perform Services as an independent contractor and nothing
contained herein shall be construed to be inconsistent with this relationship or
status; and

WHEREAS, given the passage of time and the numerous amendments to the Agreement,
the parties desire to enter into this Amended and Restated Agreement;

NOW, THEREFORE, for and in consideration of the mutual promises and covenants
set forth in this Amended and Restated Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Corporation and the Independent Contractor hereby agree as
follows:

SECTION ONE

Representations and Warranties of the Independent Contractor

The Independent Contractor represents, warrants, covenants and agrees that:

(a) the Independent Contractor is a corporation duly organized, validly existing
and in good standing under the laws of the State of Nevada and is duly qualified
and in good standing as a foreign corporation in each jurisdiction where its
performance of Services requires such qualification;

(b) the Independent Contractor has all necessary power and authority to execute
and deliver this Amended and Restated Agreement and to perform all of its
obligations under this Amended and Restated Agreement;



--------------------------------------------------------------------------------

(c) this Amended and Restated Agreement has been duly and validly authorized,
executed and delivered by the Independent Contractor, and constitutes the valid
and binding obligation of the Independent Contractor, and is enforceable against
the Independent Contractor in accordance with its terms; and

(d) the execution, delivery and performance by the Independent Contractor of
this Amended and Restated Agreement does not (I) violate or conflict with any
provision of the Independent Contractor’s charter or By-Laws; (2) violate,
conflict with, or result in a breach or termination of (or require any consent
or approval under) any agreement, license, arrangement or understanding, whether
written or oral, to which the Independent Contractor, its agents or employees
(or anyone of them) is a party; or (3) violate any law, judgment, decree, order,
rule or regulation applicable to the Independent Contractor, its agents or
employees (or anyone of them).

SECTION TWO

Representations and Warranties of the Corporation

The Corporation represents, warrants, covenants and agrees that:

(a) the Corporation is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware;

(b) the Corporation has all necessary power and authority to execute and deliver
this Amended and Restated Agreement and to perform all of its obligations under
this Amended and Restated Agreement;

(c) this Amended and Restated Agreement has been duly and validly authorized,
executed and delivered by the Corporation, and constitutes the valid and binding
obligation of the Corporation, and is enforceable against the Corporation in
accordance with its terms; and

(d) the execution, delivery and performance by the Corporation of this Amended
and Restated Agreement does not (1) violate or conflict with any provision of
the Corporation’s Certificate of Incorporation or By-Laws; (2) violate, conflict
with, or result in a breach or termination of (or require any consent or
approval under) any agreement, license, arrangement or understanding, whether
written or oral, to which the Corporation is a party; or (3) violate any law,
judgment, decree, order, rule or regulation applicable to the Corporation.

 

2



--------------------------------------------------------------------------------

SECTION THREE

Nature of the Services

From time to time, at the request of the Board of Directors of the Corporation
(the “Board”) or a Committee of the Board, the Independent Contractor will be
responsible, on the Board”s behalf, for overseeing the direction and execution
of transactions concerning the strategic direction of the Corporation,
including:

 

  a. any significant acquisitions or dispositions;

 

  b. any merger, business combination or sale of the Corporation or of
substantially all of its assets;

 

  c. any debt or equity financing and/or refinancing;

 

  d. any strategic partnering; and

 

  e. any other major contracts or transactions that the Board deems to be
“strategic”.

In addition to the foregoing, at the request of the Board or a Committee of the
Board, the Independent Contractor shall provide day-to-day advisory and
consulting services to the management and Board or the Committee with respect to
the Company’s on-going operations and the achievement of its planned objectives.

In accordance with the terms and conditions of this Agreement, the Independent
Contractor shall, to the extent requested from time to time by the Board or a
Committee of the Board, perform consulting services for the benefit of the
Corporation with respect to all of the above-listed matters and shall perform
such additional services as may be agreed to by both parties.

SECTION FOUR

Compensation and Benefits

Subject to the provisions of this Section 4, the fixed non-bonus consideration
to be furnished to the Independent Contractor (or to Seymour Holtzman if the
Independent Contractor so directs) by the Corporation for the Services rendered
by the Independent Contractor under this Amended and Restated Agreement shall
consist of annual compensation of $551,000, payable in equal monthly
installments.

4.1 Subject to Section 16 hereof, the Corporation shall reimburse the
Independent Contractor, within thirty (30) days following receipt of
documentation that satisfies the Corporation’s travel and expense reimbursement
policies, but in no event later than the last day of the calendar year following
the year in which the expense is incurred and documentation is submitted, an
amount in cash equal to the actual and direct cost of all reasonable
out-of-pocket expenses incurred by the Independent Contractor in the rendering
of Services under this Amended and Restated Agreement. The amount of expenses
eligible for reimbursement during one calendar year may not affect the expenses
eligible for reimbursement in any other calendar year and the right of the
Independent Contractor to

 

3



--------------------------------------------------------------------------------

reimbursement is not subject to liquidation or exchange for any other benefit.
The Independent Contractor hereby acknowledges that it has received in writing,
read and understands the Corporation’s travel and expense reimbursement policies
in effect as of the Effective Date.

4.2. The Independent Contractor is not eligible for participation in any current
executive incentive or bonus program of the Corporation. However, the Board, at
its own discretion, may choose to award a bonus to Independent Contractor if the
Board determines that the Independent Contractor’s performance in carrying out
its duties (as described in Section 3 of this Amended and Restated Agreement)
has been outstanding, substantially exceeding the Board’s expectations. In no
event shall any discretionary bonus payable to the Independent Contractor
pursuant to this Section be paid later than the fifteenth (15th) day of the
third (3rd) month following the year in which the Services were rendered with
respect to which the discretionary bonus was determined.

SECTION FIVE

Duration

The term of this Amended and Restated Agreement shall expire on April 29, 2013
(the “Expiration Date”).

Commencing April 29, 2012, this Agreement shall automatically be extended for an
additional one (1) year term on each anniversary date of the Effective Date
unless either party shall give the other at least ninety (90) days written
notice prior to such anniversary date that it will not extend the Term.

SECTION SIX

Complete Performance

The Independent Contractor agrees to fully perform its Services throughout the
term of this Amended and Restated Agreement and further agrees to perform such
Services in a manner that fulfills the spirit and purpose of this Amended and
Restated Agreement. For the purposes of this Section 6 only, it shall be assumed
by the parties that the compensation paid to the Independent Contractor for its
Services from the Effective Date through the Expiration Date is earned at the
per diem rate of $1,575 (the “Per Diem Rate”). If the Independent Contractor
were to fail or refuse to completely perform its Services hereunder as a result
of or based upon circumstances that are within the Independent Contractor’s
control, the Corporation shall be entitled, upon written demand (the “Penalty
Notice”), to receive from the Independent Contractor 150% of the Per Diem Rate
to have been earned by the Independent Contractor from the date of the Penalty
Notice to the Expiration Date.

 

4



--------------------------------------------------------------------------------

SECTION SEVEN

Place of Work

It is understood that the Services shall be rendered primarily from the
Independent Contractor’s offices in Wilkes-Barre, Pennsylvania and Palm Beach,
Florida, but that any approved agent or employee of the Independent Contractor
shall, upon request of the Corporation, travel to the Corporation’s executive
offices located at 555 Turnpike Street, Canton, Massachusetts, or such other
places as may be designated by the Corporation.

SECTION EIGHT

Time Devoted To Work

In performing the Services, the hours that approved agents and employees of the
Independent Contractor work on any given day shall be entirely within the
Independent Contractor’s control and the Corporation shall rely upon the
Independent Contractor to determine the number of hours as is reasonably
necessary to fulfill the spirit and purpose of this Amended and Restated
Agreement.

SECTION NINE

Status of Independent Contractor

The Independent Contractor and the Corporation acknowledge and agree that the
Independent Contractor shall perform the Services hereunder as an “independent
contractor” and not as agent or employee of the Corporation, and nothing herein
shall be construed to be inconsistent with this relationship or status. Except
as provided herein, it is agreed between the parties hereto that the Independent
Contractor is solely responsible for all labor and expenses in connection with
the performance of every obligation of the Independent Contractor hereunder. The
Independent Contractor assumes the responsibility for furnishing the Services
hereunder and shall withhold and pay when due all employment taxes required by
federal, state and local laws, including, without limitation, all social
security and withholding taxes, and contributions for unemployment and
compensation funds. The Independent Contractor acknowledges and understands that
the Corporation will not maintain worker’s compensation, health or liability
insurance on behalf of the Independent Contractor.

SECTION TEN

Materials and Equipment

Except as provided herein, the Independent Contractor shall furnish, at its own
expense, all materials and equipment necessary to carry out the terms of this
Amended and Restated Agreement.

 

5



--------------------------------------------------------------------------------

SECTION ELEVEN

Work Standards

The Independent Contractor shall adhere to professional standards and shall
perform all Services required under this Amended and Restated Agreement in a
manner consistent with generally accepted procedural standards.

SECTION TWELVE

Copyrights and Patents

The Corporation shall own all copyrights and/or patents developed by the
Independent Contractor while performing the Services provided under this Amended
and Restated Agreement. All improvements, discoveries, ideas, inventions,
concepts, trade names, trademarks, service marks, logos, processes, products,
computer programs or software, subroutines, source codes, object codes,
algorithms, machines, apparatuses, items of manufacture or composition of
matter, or any new uses therefore or improvements thereon, or any new designs or
modifications or configurations of any kind, or work of authorship of any kind,
including without limitation, compilations and derivative works, and techniques
(whether or not copyrightable or patentable) conceived, developed, reduced to
practice or otherwise made by the Independent Contractor, or any of the
Independent Contractor’s agents or employees, and in any way related to the
rendering of Services under this Amended and Restated Agreement, shall become
property of the Corporation. The Independent Contractor agrees to assign, and
hereby does assign (and hereby agrees to cause its agents and employees to
assign), to the Corporation any and all copyrights, patents and propriety rights
in any such invention to the Corporation, together with the right to file and/or
own wholly without restrictions applications for United States and foreign
patents, trademark registration and copyright registration, and any patent, or
trademark or copyright registration issuing thereon.

SECTION THIRTEEN

Privileged and Confidential Information

13.1 The Corporation and the Independent Contractor acknowledge that the
Corporation has acquired and developed, and will continue to acquire and
develop, information related to its business and its industry which is secret
and confidential in character and is and will continue to be of great and unique
value to the Corporation and its subsidiaries and affiliates. The term
“confidential information” as used in this Amended and Restated Agreement shall
mean all trade secrets, propriety information and other data or information (and
any tangible evidence, record or representation thereof), whether prepared,
conceived or developed by an employee of the Corporation or received by the
Corporation from an outside source (including the Independent Contractor), which
is in the possession of the Corporation, which is maintained in confidence by
the Corporation or any subsidiary or affiliate of the Corporation or which might
permit the Corporation or any subsidiary or affiliate of the Corporation or any
of their respective customers to obtain a competitive advantage over

 

6



--------------------------------------------------------------------------------

competitors who do not have access to such trade secrets, proprietary
information, or other data or information, including, without limitation,
information concerning the Corporation’s seasonal product line plans, store and
brand image and trade dress developments and strategies, business plans, real
estate leasing terms, conditions and plans, occupancy costs, customers,
suppliers, designs, advertising plans, marketing plans, merchandising plans,
market studies and forecasts, competitive analyses, pricing policies, employee
lists, and the substance of agreements with landlords, tenants, subtenants,
customers, suppliers and others. The term “confidential information” also
includes information that the Corporation has in its possession from third
parties, that such third parties claim to be confidential or proprietary, and
which the Corporation has agreed to keep confidential. However, the term
“confidential information” as used in this Amended and Restated Agreement shall
not include information that is generally known to the public or in the trade as
a result of having been disclosed by the Corporation in a press release or in a
filing by the Corporation with the U.S. Securities and Exchange Commission. The
Independent Contractor shall keep and maintain all confidential information in
complete secrecy, and shall not use for itself or others, or divulge to others,
any knowledge, data or other information relating to any matter which is
confidential information relating to the Corporation obtained by the Independent
Contractor as a result of its Services, unless authorized in writing by the
Corporation in advance of such use or disclosure. All written information made
available to the Independent Contractor by the Corporation, which concerns the
business activities of the Corporation, shall be the Corporation’s property and
shall, if requested in writing by the Corporation, be delivered to it on the
termination or expiration of this Amended and Restated Agreement.

13.2 The Independent Contractor acknowledges that money alone will not
adequately compensate the Corporation for breach of any confidentiality
agreement herein and, therefore, agrees that in the event of the breach or
threatened breach of such agreement, in addition to other rights and remedies
available to the Corporation, at law, in equity or otherwise, the Corporation
shall be entitled to injunctive relief compelling specific performance of, or
other compliance with, the terms hereof, and such rights and remedies shall be
cumulative.

SECTION FOURTEEN

Indemnification

14.1 The Independent Contractor shall defend, indemnify and hold harmless the
Corporation (including, without limitation, the Corporation’s successors,
assigns, subsidiaries, affiliates and contractors and their respective officers,
directors, employees, agents and other representatives) from and against all
liabilities, losses, claims, actions, damages, expenses (including but not
limited to attorney’s fees), suits and assessments (whether proven or not) based
upon or arising out of damage or injury (including death) to persons or property
caused by the Independent Contractor in connection with the performance of
Services, or based upon any violation of any applicable statute, law, ordinance,
code or regulation. The Independent Contractor shall also defend, indemnify and
hold harmless the Corporation against all liability and loss in connection with,
and shall assume full responsibility for, payment of all federal, state, or
local income taxes imposed or required under applicable laws with respect to
Services performed and compensation paid the Independent Contractor under this
Amended and Restated Agreement.

 

7



--------------------------------------------------------------------------------

14.2 Notwithstanding anything contained in the preceding paragraph, the
Corporation shall defend, indemnify and hold harmless the Independent Contractor
(including, without limitation, any officers, directors, employees, agents and
other representatives of the Independent Contractor and the Independent
Contractor’s successors, assigns, subsidiaries, affiliates and contractors and
their respective officers, directors, employees, agents and other
representatives) to the fullest extent allowed by the law from and against all
liabilities, losses, claims, actions, damages, expenses (including but not
limited to attorney’s fees), suits and assessments (whether proven or not) based
upon or arising out of damage or injury (including death) to persons or property
caused by the Corporation in connection with the Corporation’s performance of
its obligations under this Amended and Restated Agreement (including, but not
limited to, claims based upon the material supplied to the Independent
Contractor by the Corporation and utilized by the Independent Contractor in
performing the Services), or based upon any violation of any applicable statute,
law, ordinance, code or regulation. In the event that the Independent Contractor
is made, or threatened to be made, a party to any legal action or proceeding by
reason of the fact that the Independent Contractor is or was an independent
contractor of the Corporation or serves or served any entities in any capacity
at the Corporation’s request, the Independent Contractor shall be indemnified by
the Corporation and to the extent permitted by law, such indemnification shall
include payment by the Corporation, in advance of the final disposition of a
civil or criminal action, suit or proceedings, of expenses incurred by the
Independent Contractor (including, but not limited to attorney’s fees) in
defending such action, suit or proceeding upon receipt of any undertaking by or
on behalf of the Independent Contractor to repay such payment if it shall be
ultimately concluded that the Independent Contractor is not entitled to be
indemnified by the Corporation. The Corporation may accept any such undertaking
without reference to the financial ability of the Independent Contractor to make
such repayment.

SECTION FIFTEEN

Compliance with Laws

The parties agree that all obligations to be performed by the parties under this
Amended and Restated Agreement shall be performed in compliance with all then
applicable federal, state and local laws and regulations.

SECTION SIXTEEN

Approvals

16.1 In addition to approvals required by other Sections of this Amended and
Restated Agreement, the Independent Contractor shall seek to obtain the
Corporation’s written approval in advance of all expenditures in excess of four
thousand dollars ($4,000.00) incurred in connection with the rendering of
Services and for which the Independent Contractor seeks reimbursement from the
Corporation. In addition, all estimates presented to the Corporation by the
Independent Contractor for the Corporation’s consideration and/or approval shall
be carefully prepared and shall be based upon reasonable assumptions using the
Independent Contractor’s best judgment.

 

8



--------------------------------------------------------------------------------

16.2 All approvals by the Corporation must be in writing and shall be sought
from the President and Chief Executive Officer of the Corporation, or such other
person that the Board may designate in writing from time to time. As of the date
of this Amended and Restated Agreement the President and Chief Executive Officer
of the Corporation is David Levin. If the Corporation fails to approve in
writing any matter submitted for approval within fifteen (15) days from the date
of its submission, then the matter submitted for approval shall be deemed to be
disapproved.

SECTION SEVENTEEN

Notices

All notices and other communications required or permitted to be given under
this Amended and Restated Agreement by one party to another shall be in writing
and the same shall be deemed effective when delivered (i) in person, (ii) by
United States certified or registered first class or priority mail, return
receipt requested, (iii) by nationally-recognized overnight delivery or courier
service, or (iv) by facsimile transmission 781-828-3221 for the Corporation, and
570-820-7014 for the Independent Contractor), and addressed to the party’s
principal offices set forth on page one of this Amended and Restated Agreement,
or at such other address or facsimile telephone number as may be designated in
writing by such party to the other in accordance with the requirements of this
Section 17.

SECTION EIGHTEEN

Governing Law

The place of this Amended and Restated Agreement, its status, or forum is at all
times in the County of Norfolk, Commonwealth of Massachusetts, in which County
and Commonwealth all matters, whether sounding in contract or in tort relating
to the validity, construction, interpretation, and enforcement of this Amended
and Restated Agreement, shall be determined. This Amended and Restated Agreement
shall be construed and enforced according to the laws of Massachusetts without
regard to its principles of conflicts of laws. Any action on the Amended and
Restated Agreement or arising out of its terms and conditions shall be
instituted and litigated in the courts of the Commonwealth of Massachusetts. In
accordance, the parties submit to the jurisdiction of the courts of the
Commonwealth of Massachusetts. The prevailing party in any such litigation shall
be entitled to recover its reasonable attorneys’ fees in addition to any damages
that may result from a breach of this Amended and Restated Agreement.

 

9



--------------------------------------------------------------------------------

SECTION NINETEEN

Miscellaneous

This Amended and Restated Agreement may not be modified, amended, or waived,
except by a writing executed by both parties hereto. This Amended and Restated
Agreement, and all attached or referenced schedules, exhibits and attachments,
constitutes the full and entire understanding and agreement between the two
parties with regard to the subject matter hereof and supersedes all prior
agreements and understandings, whether written or oral, relating to the subject
matter. The section headings herein are for convenience of reference only, are
not part of this Amended and Restated Agreement and shall have no effect on the
interpretation of this Amended and Restated Agreement or the provisions hereof.
Neither this Amended and Restated Agreement nor any interest therein, or claim
thereunder, shall be assigned or transferred by the Independent Contractor to
any party or parties. If any provision of this Amended and Restated Agreement
shall to any extent be invalid or unenforceable, such invalid or unenforceable
provision shall be reformed to the extent required to make it valid and
enforceable to the maximum extent possible under law, and the remainder of this
Amended and Restated Agreement shall not be affected thereby, with each
provision hereof being valid and enforceable to the fullest extent permitted by
law. This Amended and Restated Agreement shall be binding upon, and inure to the
benefit of, the parties and their respective successors and permitted assigns.
This Amended and Restated Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same agreement.

IN WITNESS WHEREOF, the parties have signed, sealed and delivered this Amended
and Restated Consulting Agreement in duplicate, each of which is deemed an
original, as of the Effective Date.

 

JEWELCOR MANAGEMENT, INC. By:   /s/ Richard L. Huffsmith   Richard L. Huffsmith
  Vice President/General Counsel   April 28, 2011 CASUAL MALE RETAIL GROUP, INC.
By:   /s/ David A. Levin   David A. Levin   April 25, 2011 By:   /s/ Dennis R.
Hernreich   Dennis R. Hernreich   April 25, 2011

 

10